3 A.3d 667 (2010)
COMMONWEALTH of Pennsylvania ex rel. Stanley REBERT, Petitioner
v.
Stephen D. RAMBLER, Respondent.
Supreme Court of Pennsylvania.
August 26, 2010.

ORDER
PER CURIAM.
AND NOW, this 26th day of August 2010, the Petition for Allowance of Appeal is GRANTED. The issue, as stated by petitioner, is:
The Superior Court erred as a matter of law when it vacated the trial court's order on the basis that a federal conviction for felony mailing of extortionate communications did not constitute an infamous crime.